           Case 1:18-cv-08543-VSB Document 63 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  3/17/2021
RAYMOND RUSSELL, JR.,                                     :
                                                          :
                                        Plaintiff,        :
                                                          :               18-cv-8543 (VSB)
                      -against-                           :
                                                          :                    ORDER
THE STATE OF NEW YORK, et al.,                            :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Plaintiff’s letter motion dated March 15, 2021, (Doc. 61), pursuant to

Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting him to:

    1. File under seal Exhibit G to the Declaration of Andrew Rozynski; and

    2. Publicly file redacted versions of Plaintiff’s Motion for Partial Summary Judgment,

        Plaintiff’s Statement of Material Facts, and Exhibits B, C, and E to the Declaration of

        Andrew Rozynski.

        Upon consideration of the motion and for good cause shown, the Court GRANTS

Plaintiff’s motion. Accordingly, it is hereby:

        ORDERED that Plaintiff may file copies of the foregoing papers entirely under seal and

publicly file redacted copies as indicated in the highlighted set accompanying his letter motion.

SO ORDERED.

Dated: March 17, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
